Citation Nr: 0309774	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with spondylosis, 4th lumbar vertebra, currently rated 
as 40 percent disabling.  

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently rated as 10 percent disabling.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the right knee, from December 16, 
1998 to April 25, 2000.  

5.  Entitlement to an evaluation in excess of 30 percent for 
instability of the right knee, from August 26, 2000.

6.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the left knee, from April 25, 2000 
to August 25, 2000.  

7.  Entitlement to an evaluation in excess of 30 percent for 
instability of the left knee, from August 26, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which increased evaluations were denied for 
lumbosacral strain and arthritis of the knees.  The Board 
remanded these issues in July 1999.  

In an August 2002 rating decision the RO increased the 
evaluation for lumbosacral strain with spondylosis, 4th 
lumbar vertebra to 40 percent disabling effective December 
16, 1996, increased evaluation for arthritis of the right 
knee to 10 percent disabling and arthritis of the left knee 
to 10 percent effective December 16, 1996.  In addition, the 
RO granted a separate 10 percent evaluation for instability 
of the right knee, effective December 16, 1998 which was 
increased to 30 percent effective August 26, 2000.  A 
separate 10 percent evaluation was granted for instability of 
the left knee, effective April 25, 2000, and this evaluation 
was increased to 30 percent effective August 26, 2000.  


FINDINGS OF FACT

1.  Lumbosacral strain with spondylosis, 4th lumbar vertebra 
is manifested by muscle spasm on extreme forward bending; 
extreme weakness in both lower extremities; and tenderness in 
the paravertebral region in the lumbar spine and in the 
central region around L5.  

2.  Arthritis of the right knee is manifested by range of 
motion of 5 to 100 degrees with pain at the extremes of 
motion.  

3.  Arthritis of the left knee is manifested by range of 
motion of 0-120 degrees with pain at the extremes of motion.  

4.  Instability of the right knee was manifested by no more 
than mild instability from December 16, 1998 to August 25, 
2000.  

5.  Instability of the right knee from August 26, 2000, was 
manifested by not more than a severe impairment involving 
recurrent subluxation or lateral instability, without a 
showing of ankylosis, or nonunion of the tibia and fibula 
with loose motion and requiring use of a brace. 

6.  Instability of the left knee was manifested by no more 
than mild instability from April 25, 2000 to August 25, 2000.  

7.  Instability of the left knee from August 26, 2000, was 
manifested by not more than a severe impairment involving 
recurrent subluxation or lateral instability, without a 
showing of ankylosis, or nonunion of the tibia and fibula 
with loose motion and requiring use of a brace.




CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 60 percent rating for lumbosacral 
strain with spondylosis, 4th lumbar vertebra, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, Part 4, § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.   38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, Part 4, § 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, Part 4, § 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2002).

4.  The criteria for an in excess of 10 percent for 
instability of the right knee from December 16, 1998 to 
August 25, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, Part 4, § 4.71a, Diagnostic Code 5257 (2002).  

5.  The criteria for an in excess of 30 percent for 
instability of the right knee, effective August 26, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, Part 4, § 
4.71a, Diagnostic Code 5257 (2002).  

6.  The criteria for an evaluation in excess of 10 percent 
for instability of the left knee from April 25, 2000 to 
August 25, 2000, not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, Part 4, § 4.71a, Diagnostic Code 5257 (2002).  

7.  The criteria for an evaluation in excess of 30 percent 
for instability of the left knee, effective August 26, 2000, 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, Part 4, § 
4.71a, Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The September 2002 RO letter informed the veteran of the 
evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded a VA 
examination in August 2000.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App.  
202, 204-7 (1995).  

I.  Lumbosacral Strain with Spondylosis, 4th Lumbar Vertebra  

The veteran's service connected lumbosacral strain with 
spondylosis, 4th lumbar vertebra is rated as 40 percent 
disabling under Diagnostic Codes 5295 and 5295.  38 C.F.R. 
§ 4.71a (2002).  The veteran is already in receipt of the 
maximum schedular evaluation for limitation of motion of the 
lumbar spine and for lumbosacral strain and a higher 
evaluation is not available under either Diagnostic Code 5292 
or 5295.  Where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law.  
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether evaluation under other 
relevant Diagnostic Codes would afford the veteran a higher 
evaluation.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief is 
assigned a 60 percent rating.  Severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief is 
assigned a 40 percent rating.  38 C.F.R. § 4.71a; Diagnostic 
Code 5293 (in effect prior to September 23, 2002).  

By regulatory amendment effective September 23, 2002, changes 
were made to the schedular criteria for evaluating 
intervertebral disc syndrome.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  

Under the criteria for intervertebral disc syndrome effective 
September 23, 2002, a 40 percent rating is warranted with 
medical evidence of incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past twelve months.  A 60 percent rating is 
warranted with medical evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Considering the pertinent evidence of record in light of the 
above criteria, the Board finds that the veteran manifests 
some of the criteria for the 60 percent evaluation under the 
old criteria of Diagnostic Code 5293.  At the August 2000 VA 
examination muscle spasm was manifested on extreme forward 
bending.  The veteran had loss of lateral spine motion.  
Laterally he bends to about 10 degrees to the right and to 
the left.  He flexed to about 35 degrees, and extended to 
about 10 degrees.  Axial rotation was about 5 degrees to the 
right and 5 degrees to the left.  The veteran had extreme 
weakness in both lower extremities with only 4/5 strength in 
the quadriceps and hamstrings.  X-rays of the lumbar spine 
showed osteoarthritic changes with L4-5, L5-S1 degenerative 
disc disease and foraminal narrowing.  The veteran was quite 
tender in the paravertebral region in the lumbar spine and in 
the central region around L5.  When he had exacerbations, he 
was only able to walk one block as compared to two blocks 
when he had a good day.  With exacerbations, the veteran lost 
approximately 30 degrees of his lumbar spine flexion.  The 
examiner commented that he felt that the veteran's pain could 
significantly limit his functional ability during flare-ups 
or when his low back was used repeatedly over a period of 
time.  

Hence, the Board finds, with regard to the assignment of a 40 
versus 60 percent rating under Diagnostic Code 5293, there is 
a question as to which rating should apply.  See 38 C.F.R. § 
4.7.  Given the clinical findings and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds 
that, overall, the veteran's service-connected disability is 
comparable to pronounced intervertebral disc syndrome, 
manifested by persistent symptoms of sciatic neuropathy, 
muscle spasm and neurological findings appropriate to site of 
diseased disc, with little intermittent relief.  A 60 percent 
rating is warranted.  

However, an evaluation greater than the 60 percent evaluation 
for service-connected low back disability is not assignable.  
As indicated above, the 60 percent evaluation is the highest 
assignable under Diagnostic Code 5293.  Moreover, in the 
absence of evidence of, or disability comparable to, either 
fracture of a vertebra or ankylosis, there is no basis for 
assignment of a higher evaluation under Diagnostic Codes 
5285, 5286 or 5289, the only potentially applicable 
diagnostic codes to provide for more than a 60 percent 
evaluation.  See 38 C.F.R. § 4.71a.  

Finally, the Board has also considered the application of 38 
C.F.R. §§ 4.40 and 4.45 when rating this disability.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 
7, 10-11 (1996).  In assessing the functional loss, if any, 
of a musculoskeletal disability, inquiry must be directed 
towards findings of less movement that normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  However, the DeLuca 
provisions are applicable to limitation of motion, and the 
veteran is already in receipt of the maximum evaluation for a 
limitation in range of motion.  Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).

For all the foregoing reasons, the Board concludes that the 
criteria for the 60 percent, but no higher, evaluation for 
service-connected lumbosacral strain with spondylosis, 4th 
lumbar vertebra are met.  

II.  Arthritis of the Right and Left Knees 

In an August 2002 rating decision the RO increased evaluation 
for arthritis of the right and left knee to 10 percent 
disabling, each, effective December 16, 1996, the date the 
increased rating claim was received by the RO.  Arthritis due 
to trauma, substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a; Diagnostic 
Code 5010 (2002).

Standard flexion and extension of the knee is 0-140 degrees.  
38 C.F.R. 4.71, Plate II (2002).  A 10 percent disability 
rating is warranted for flexion limited to 45 degrees or 
extension limited to 10 degrees; a 20 percent disability 
rating requires flexion limited to 30 degrees or extension 
limited to 15 degrees; and a 30 percent disability rating is 
warranted for flexion limited to 15 degrees or extension 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2002).  Additional disability ratings for 
limitation of motion of the knee include a 40 percent 
disability rating for extension limited to 30 degrees and a 
50 percent disability rating for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

VA outpatient treatment records show that in January 1997 the 
veteran had active range of motion of the right knee of 10 to 
120 degrees, without knee effusion.  At the August 2000 VA 
examination range of motion was 5 to 100 degrees on the right 
and 0-120 degrees on the left with pain at the extremes of 
motion.  As such, his flexion and extension do not meet the 
criteria for higher evaluations under Diagnostic Codes 5260 
for limitation of flexion or 5261 for limitation of 
extension.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  The August 2000 VA examiner commented that 
with exacerbations, he lost approximately 30 degrees of knee 
motion, bilaterally.  Thus, the current objective findings 
with regard to the veteran's knees have not been shown to be 
productive of additional disability or functional impairment 
in excess of the 10 percent evaluation, which is currently 
assigned.  

In this instance the veteran is now service-connected for 
instability of the knees under Diagnostic Code 5257 and the 
evaluations with regard to this diagnostic Code will be 
addressed in section III of this decision.  See VAOPGCPREC 9-
98 (August 14, 1998); decisions of the Court in Hicks v. 
Brown, 8 Vet. App. 417, 420 (1995), DeLuca v. Brown, 8 Vet. 
App. 202-206-07 (1995) and Lichtenfels v. Derwinski, 1 Vet. 
App.484, 488 (1991); also VAOPGCPREC 23-97 (July 1, 1997).

In this case, there is no objective clinical evidence of knee 
ankylosis (Diagnostic Code 5256); dislocation or removal of a 
semilunar cartilage (Diagnostic Code 5258 and 5259); 
impairment of tibia and fibula (Diagnostic Code 5262); or 
genu recurvatum (Diagnostic Code 5263).  Evaluation under 
those diagnostic codes would not provide for an increased 
evaluation.

Therefore, the Board finds that the preponderance of the 
evidence is against increased ratings for the veteran's 
service-connected arthritis of the right and left knees.  
Furthermore, for above reasons, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations. 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).

III.  Instability of the Knees 

Diagnostic Code 5257 is for other impairment of the knee, 
which includes recurrent subluxation or lateral instability.  
Slight impairment of the knee warrants a 10 percent rating.  
Moderate impairment of the knee warrants a 20 percent 
disability evaluation and a 30 percent requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  
The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2002).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.2, 4.6 (2002).

A.  Right Knee From December 16, 1998 to August 25, 2000 

In an August 2002 rating decision the RO granted a separate 
10 percent evaluation, under Diagnostic Code 5257, for 
instability of the right knee, from December 16, 1998 to 
August 25, 2000.  

VA outpatient treatment records show that in January 1997 the 
veteran's right knee was held in approximately 15 degrees of 
valgus, which was slightly greater than the left knee.  The 
manual muscle strength test showed that there was no weakness 
in groups operating about the ankles and knees.  He had good 
dorsalis pedis pulses and there was no ligament instability.  
However the veteran reported pain with varus and valgus 
stress of the ligaments of the right knee.  There was no 
tenderness over the synovialoutlines or over the joint lines.  
Deep tendon reflexes were normal in the lower extremities and 
vibratory sensation was intact.  In December 1998 the veteran 
reported that his right knee gives away suddenly.  In June 
1999 the veteran was seen in physical therapy.  He was seen 
multiple times in the past for quadriceps strengthening.  The 
veteran had ambulatory aids which he used as occasion 
required.  He continued to have periodic give-way.  In July 
2000 the right knee had crepitus, but no redness or swelling.  

In the absence of competent medical evidence indicating that 
the veteran has greater than mild instability of the right 
knee and competent medical evidence indicating that he has 
moderate or severe impairment of the right knee, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent from December 16, 1998 to August 25, 
2000.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257.  

B.  Instability of the Left Knee from April 25, 2000 to 
August 25, 2000 

In an August 2002 rating decision the RO granted a separate 
10 percent evaluation, under Diagnostic Code 5257, for 
instability of the left knee effective April 25, 2000.  

VA outpatient treatment record, dated April 2000, showed that 
the veteran reported some trouble with his knees, they give 
way.  In July 2000 the left knee had crepitus, but no redness 
or swelling.  In the absence of competent medical evidence 
indicating that the veteran has greater than mild instability 
of the right knee and competent medical evidence indicating 
that he has moderate or severe impairment of the right knee, 
a preponderance of the evidence is against an evaluation 
greater than 10 percent from December 16, 1998 to August 25, 
2000.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257.  

D.  Instability of the Right and Left knee from August 26, 
2000  

In an August 2002 rating decision the RO granted 30 percent 
evaluation for instability of the right and left knee 
effective August 26, 2000.  This is the highest available 
rating under Diagnostic Code 5257.  Although this is the 
maximum available rating under this rating criterion, the 
Board has considered other diagnostic criteria relating to 
the knee, which might provide a higher rating.  

At the August 26, 2000 VA examination testing of the knee 
ligaments showed that the veteran was LAX to valgus stress.  
This was severe.  He had 10 degree valgus deformity on the 
right knee and 7 degree valgus deformity of the left knee.  
The veteran had a negative Lachman's and negative anterior 
and posterior drawer.  VA outpatient treatment record, dated 
October 2000, showed that the veteran was seen for right knee 
pain.  The left knee was without effusion but the veteran had 
crepitus.  In January 2002 the right knee was still 
bothersome, the veteran had to be careful where and how he 
walked.  

The veteran's right nor left knee is ankylosed, so a rating 
under Diagnostic Code 5256 is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2002).  The evidence of record 
does not show nonunion of the right or left tibia or fibula 
with loose motion and requiring a brace warranting a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 
separate 10 percent rating for arthritis of the right knee 
and left knee, in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002) is already in effect has was 
addressed in section II of this decision.  

As a preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent for his right or 
left knee impairment, denial of his claim for increase is 
required.  The benefit-of-the-doubt rule is not shown to be 
for application in this instance.  38 U.S.C.A. § 5107(b).  


ORDER

A 60 percent evaluation for lumbosacral strain with 
spondylosis, 4th lumbar vertebra is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  

An increased evaluation for arthritis of the right knee is 
denied.  

An increased evaluation for arthritis of the left knee is 
denied.  

An initial evaluation in excess of 10 percent for instability 
of the right knee, from December 16, 1998 to April 25, 2000 
is denied.  

An evaluation in excess of 30 percent for instability of the 
right knee, from August 26, 2000 is denied.  

An initial evaluation in excess of 10 percent for instability 
of the left knee, from April 25, 2000 to August 25, 2000 is 
denied.  

An evaluation in excess of 30 percent for instability of the 
left knee, from August 26, 2000 is denied.  




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


